 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                          CENTRAL DISTRICT OF CALIFORNIA
 9
10   CALVIN McGRAW, III,                     )   No. CV 14-7419 DDP (FFM)
                                             )
11                      Petitioner,          )   ORDER ACCEPTING FINDINGS,
                                             )   CONCLUSIONS AND
12         v.                                )   RECOMMENDATIONS OF
                                             )   UNITED STATES MAGISTRATE JUDGE
13   J. SOTO, Warden,                        )
                                             )
14                      Respondent.          )
                                             )
15
16         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all the records
17   and files herein, and the Report and Recommendation of the United States Magistrate
18   Judge. Petitioner has not filed any written Objections to the Report. The Court concurs
19   with and accepts the findings, conclusions and recommendations of the Magistrate
20   Judge.
21         IT THEREFORE IS ORDERED that Judgment be entered dismissing the Petition
22   on the merits with prejudice.
23
24   DATED:     

25
26                                                     DEAN D. PREGERSON
27                                                    United States District Judge

28
